Deemer, J.,
especially concurring. I prefer to place my concurrence wholly upon the ground that the statute is a perfectly valid exercise of legislative power. The attorney, having been directed by the court to perform the service, was in duty bound as an officer of court to do so, and I do not think he waived anything by obeying the order of court.
SUPPLEMENTAL OPINION.
Evans, J.
A reversing opinion was filed on the original submission. It was there held that the plea of unconstitutionality of the statute under consideration was not available to appellee, but this holding was not concurred i,n by all members of the court.
We are united in the view that the statute in question does not contravene any provisions of the Constitution, and that the case must in any event be reversed, under the express terms of the statute as amended. Code Supp. section 325. In view of our unanimity on this question, and our difference of opinion on the ground of reversal stated in the original opinion, wo prefer to put the reversal upon the ground herein stated, and the former opinion is accordingly modified.
With this modification, the petition for rehearing is overruled.